DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figar (US 3,545,430) as evidenced by Srinivasa et al (US 2015/0051468) (“Srinivasa”) as noted in Applicant IDS dated 3/11/2022 in view of Pang et al (US 2016/0051195) (“Pang”) as noted in Applicant IDS dated 10/02/2018.
Regarding Claim 1, while Figar teaches a wearable apparatus (Abstract, Fig. 1, ring) comprising: 
a transducer circuit having a sensor circuit (*Examiner is interpreting the electrical circuit herein as the enclosed transducer circuit, sensor circuit, and electrical-signal sensor circuit), the sensor circuit including only one conductive electrode layer, the conductive electrode layer having only a single electrode configured with the sensor circuit to sense changes in capacitance (Fig. 1, Col. 2, L. 40-54, single electrode layer with single electrode 10, measures changes in capacitance from volume changes in a finger), and the transducer circuit to convert changes in capacitance into electrical signals, the changes in capacitance being responsive to at least one of pressure and electric field modulations attributable to hemodynamic or pulse-wave events (Col. 1, L. 6-26, volume changes reflect hemodynamic events seen by changes into capacitance, Col. 2, L. 40-54, connected to electrical circuit, and measures electrical signals from the capacitance changes, Srinivasa [0005] volume changes reflect pulse);
an electrical-signal sensing circuit configured and arranged to sense the hemodynamic or pulse-wave events in response to the electrical signals from the transducer circuit (Col. 1, L. 6-26, Col. 2, L. 40-54);
a substrate configured and arranged to support and at least partially enclose the transducer circuit and electrical-sensing circuit, and to conform to a portion of a user including blood vessels for hemodynamic monitoring and therein locate the electrode sufficiently close to the user's skin for electrically sensing the hemodynamic or pulse- wave events via the electrical signals (Fig. 1, outer ring 20 will enclose any internal parts, such as circuitry),
Figar fails to teach a communication circuit configured and arranged to respond to the electrical- signal sensing circuit by sending data indicative of the hemodynamic monitoring.
However Pang teaches a wearable apparatus (Abstract, [0003]) comprising: 
a sensor circuit including conductive electrode layers (Fig. 1B, [0031] upper portion 102 of sensor device acts as electrode layer), the conductive electrode layer having an electrode configured with the sensor circuit to sense changes in capacitance ([0031], [0035]), and the transducer circuit to convert changes in capacitance into electrical signals, the changes in capacitance being responsive to at least one of pressure and electric field modulations attributable to hemodynamic or pulse-wave events (Fig. 2, [0035] signal conditioning converts changes in capacitance to digital signals, changes from physiological signals [0021] the changes being responsive to at least one of pressure and electric field modulations attributable to hemodynamic or pulse-wave events);
an electrical-signal sensing circuit configured and arranged to sense the hemodynamic or pulse-wave events in response to the electrical signals from the transducer circuit (Fig. 2, processor circuitry);
a communication circuit configured and arranged to respond to the electrical- signal sensing circuit by sending data indicative of the hemodynamic monitoring (Fig. 2, processor circuitry, [0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a communication circuit to transmit data of hemodynamic monitoring of Figar as taught by Pang as a means to ensure patient data is sent to healthcare providers.
Regarding Claim 2, Figar, Srinivasa, and Pang teach the wearable apparatus of claim 1, and further teaches wherein the transducer circuit further includes a plurality of sensor circuit and a plurality of respectively-corresponding electrodes (Fig. 2, multiple rings may be oriented on the finger), each of the sensor circuits including only one electrode, said only one electrode being from among the plurality of electrodes (Fig. 2).
Regarding Claim 3, Figar, Srinivasa, and Pang teach the wearable apparatus of claim 1, and Figar further teaches wherein the sensor circuit including the single electrode is further configured and arranged to capture the capacitance changes through proximity sensing of the skin of the user in response to: 
modulating distances between the skin of the user and the sensor circuit (See Claim 1 Rejection, volume changes due to pulse will change/modulate the distance of the finger to the electrode); or 
modulating fringe field lines.
Regarding Claim 5, Figar, Srinivasa, and Pang teach the wearable apparatus of claim 1, and Pang teaches wherein sufficiently close to the user's skin corresponds to a proximal distance, relative to the portion including the blood vessels, in a range of 1 millimeter (mm) away from the skin and to zero mm away or in contact with the skin (Fig. 1B, microhair structures set a distance between sensor circuit and the skin, pressing surface shown to operate by contacting the skin of the subject).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the ambient air spacing of the skin and electrode in Figar with the direct connection by microhair structure of Pang as a simple substitution of one form of capacitance spacing for another to obtain predictable results of volume-based capacitance measurements.
Regarding Claim 11, Figar, Srinivasa, and Pang teach the wearable apparatus of claim 3, and Pang further teaches wherein the communication circuit is further configured and arranged to communicate the captured capacitance changes attributable to the hemodynamic or pulse-wave events to external processing circuitry ([0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the transmitted data of capacitance changes of Figar to be sent to external processing circuitry as taught by Pang as it enables the ring structure to be smaller and more compact by not requiring processing components directly connected to the ring.
Regarding Claim 13, Figar, Srinivasa, and Pang teach the wearable apparatus of claim 1, and further Pang further teaches the apparatus including one or more spacers which are arranged to set a distance between at least a portion of the sensor circuit and the skin of the user (Fig. 1B, microhair structures set a distance between sensor circuit and the skin).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the ambient air spacing of the skin and electrode in Figar with the microhair structure of Pang as a simple substitution of one form of capacitance spacing for another to obtain predictable results of volume-based capacitance measurements.
Regarding Claim 14, Figar, Srinivasa, and Pang teach the wearable apparatus of claim 2, and Figar further teaches the apparatus further including at least one dielectric layer encapsulating at least one of the plurality of electrodes (See Claim 1 Rejection, air is noted as the dielectric layer).
Regarding Claim 15, Figar, Srinivasa, and Pang teach the wearable apparatus of claim 1, and Figar further teaches wherein the substrate is configured and arranged as a user accessory conforming to the user's wrist or other body portion (See Claim 1 Rejection).  
Regarding Claim 16, Figar, Srinivasa, and Pang teach the wearable apparatus of claim 1, and Pang teaches wherein the sensor circuit is configured to be mechanically constrained to the skin or body with an adhesive applied to perimeter of the sensor circuit (Fig. 1B, perimeter of medical tape). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply a perimeter of medical tape as taught by Pang with the electrode of the sensing circuit of Figar as this prevents the ring of from sliding away from the intended measurement region.
Regarding Claim 17, Figar, Srinivasa, and Pang teach the wearable apparatus of claim 1, wherein Pang teaches the electrical-signal sensing circuit is further configured and arranged to determine hemodynamic parameters of the user or the user's heart using the hemodynamic or pulse-wave events (See Claim 1 Rejection, Pang: [0035]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the capacitance data of Figar to be processed into hemodynamic parameters of Pang as this provides the data in diagnostically relevant way to a healthcare provider.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figar in view of Srinivasa and further in view of Pang and further in view of Tonar et al (US 2016/0310034) (“Tonar”) and further in view of Zimmerman et al (US 5,325,728) (“Zimmerman”).
Regarding Claim 4, while Figar, Srinivasa, and Pang teach the wearable apparatus of claim 1, and Figar further teaches wherein the data indicative of the hemodynamic monitoring is also indicative of changes in at least one of the following: diastolic blood pressure, systolic blood pressure, and arterial stiffness (See Claim 1 Rejection, data indicative of pulse and pressure), and using a single electrode (See Claim 1 Rejection), their combined efforts fail to teach wherein the transducer circuit is to be operated using a floating ground, the floating ground to be used with the single electrode to sense the changes in capacitance.
However Tonar teaches an electrode-based tissue monitoring device (Abstract, [0007]) may connects the bioimpedance measuring electrodes to a floating ground ([0007] bioimpedance measuring electrode, [0062] floating ground).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a floating ground as taught by Tonar in the physiological pressure monitor of Figar, Srinivasa, and Pang as Zimmerman teaches that a floating ground arrangement for measuring a fluid provides enhanced “stability and sensitivity of the meter and to ensure appropriate patient isolation” (Zimmerman: Abstract).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figar in view of Srinivasa and further in view of Pang and further in view of Bao et al (US 2012/0062245) (“Bao”).
Regarding Claim 6, while Figar teaches a wearable apparatus (Abstract, Fig. 1, ring) comprising:
a transducer circuit having a sensor circuit (*Examiner is interpreting the electrical circuit herein as the enclosed transducer circuit, sensor circuit, and electrical-signal sensor circuit), the sensor circuit including only a single electrode (Fig. 1, Col. 2, L. 40-54, single electrode layer with single electrode 10, measures changes in capacitance from volume changes in a finger), and the transducer circuit being configured and arranged to convert changes in capacitance into electrical signals, the changes in capacitance being carried by the electrode and being responsive to at least one of pressure and electric field modulations attributable to hemodynamic or pulse-wave events (Col. 1, L. 6-26, volume changes reflect hemodynamic events seen by changes into capacitance, Col. 2, L. 40-54, connected to electrical circuit, and measures electrical signals from the capacitance changes, Srinivasa [0005] volume changes reflect pulse);
an electrical-signal sensing circuit configured and arranged to sense the hemodynamic or pulse-wave events in response to the electrical signals from the transducer circuit (Col. 1, L. 6-26, Col. 2, L. 40-54);
a substrate configured and arranged to support and at least partially enclose the transducer circuit and the electrical-signal sensing circuit, and to conform to a portion of a user including blood vessels for hemodynamic monitoring and therein locate the electrode sufficiently close to the user's skin for electrically sensing the hemodynamic or pulse- wave events via the electrical signals (Fig. 1, outer ring 20 will enclose any internal parts, such as circuitry);
Figar fails to teach a communication circuit configured and arranged to respond to the electrical- signal sensing circuit by sending data indicative of the hemodynamic monitoring.
However Pang teaches a wearable apparatus (Abstract, [0003]) comprising: 
a sensor circuit including conductive electrode layers (Fig. 1B, [0031] upper portion 102 of sensor device acts as electrode layer), the conductive electrode layer having an electrode configured with the sensor circuit to sense changes in capacitance ([0031], [0035]), and the transducer circuit to convert changes in capacitance into electrical signals, the changes in capacitance being responsive to at least one of pressure and electric field modulations attributable to hemodynamic or pulse-wave events (Fig. 2, [0035] signal conditioning converts changes in capacitance to digital signals, changes from physiological signals [0021] the changes being responsive to at least one of pressure and electric field modulations attributable to hemodynamic or pulse-wave events);
an electrical-signal sensing circuit configured and arranged to sense the hemodynamic or pulse-wave events in response to the electrical signals from the transducer circuit (Fig. 2, processor circuitry);
a communication circuit configured and arranged to respond to the electrical- signal sensing circuit by sending data indicative of the hemodynamic monitoring (Fig. 2, processor circuitry, [0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a communication circuit to transmit data of hemodynamic monitoring of Figar as taught by Pang as a means to ensure patient data is sent to healthcare providers.
Yet their combined efforts fail to teach wherein the electrical-signal sensing circuit is further configured and arranged to monitor pressure differentials of less than 1 kilopascal (kPa).
However Bao teaches a capacitive pressure sensing device (Abstract) and further teaches that the capacitive structure may be configured for a sensitivity to monitor pressure differentials ([0047] “In various implementations, the cross-section of an elastomer is altered to set the sensitivity to pressure, and can be set to sense pressure of less than 1 kPa.“ by changing the material and construction of the spacers between the capacitive plates / conductors, sensitivity can be modulated).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a sensitivity of less than 1 kilopascal as taught by Bao in the physiological pressure monitor of Pang and Lakamraju as the selection of an optimum range of pressure values by routine experimentation ["[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)].

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figar in view of Srinivasa and further in view of Pang and further in view of Bao and further in view of Sarvazyan et al (US 2004/0267165) (“Sarvazyan”).
Regarding Claim 7, while Figar, Srinivasa, Pang, and Bao teach wherein the electrical-signal sensing circuit is further configured and arranged to monitor relative capacitance changes in a range of plus and minus 15 picofarad (pF) from a base capacitance of the sensor circuit.  
However Sarvazyan teaches a physiological monitor of pressure (Abstract, [0045]) and teaches that a sensor measuring pressure of a subject’s body may be configured to monitor relative changes in a range of plus and minus 15 picofarad (pF) from a base capacitance of the sensor circuit ([0045] “By measuring the change in capacitance of each sensor element in the array, the local pressure above each element can be determined. The geometry of the sensor sets the base capacitance and the relative increase in capacitance due to the applied pressure. Typically, the sensors base capacitance is in a range from about 10 to about 100 pF and the relative change is on the order of about 5% to about 20%.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the capacitive change measurements of Sarvazyan to base capacitance of 100 pF with relative changes at 15% for the capacitive sensor of Figar, Srinivasa, Pang, and Bao as a standardized setting for a capacitive sensor measuring pressure changes from a human’s body, ensuring consistent results across measurements at different times and locations.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figar in view of Srinivasa and further in view of Pang and further in view of Singh et al (US 2014/0071082) (“Singh”).
Regarding Claim 8, while Figar, Srinivasa, and Pang teach the wearable apparatus of claim 2, their combined efforts fail to teach wherein the electrical-signal sensing circuit is further configured and arranged to provide a differential mode by subtracting out artifacts responsive to the plurality of electrodes.  
However Singh teaches a capacitive based touch sensor (Abstract) and further teaches that utilizing multiple sensor the capacitance measured from multiple sensing lines at different location enables one to measure capacitance in a differential mode ([0024]) to subtract out artifacts ([0025] “Sense lines Y.sub.M and Y.sub.N may be configured such that the differential measurement sensed by each line cancels out a common mode signal on the sense lines. For example, the differential measurement may cancel display noise or other interference that is common to the two lines.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to measure the capacitance data of Figar, Srinivasa, and Pang in a differential mode as taught by Singh as a means to reduce noise in the final output of a pulse parameter.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figar in view of Srinivasa and further in view of Pang and further in view of Youngquist et al (US 2015/0230863) (“Youngquist”) and further in view of Telfort (US 2014/0081175).
Regarding Claim 9, while Figar, Srinivasa, and Pang teach the wearable apparatus of claim 2, their combined efforts fail to teach wherein each of the plurality of electrodes are respectively associated with different characteristics based on at least one of electrode geometry and dielectric layers used with the electrodes.  
	However Youngquist teaches a capacitance-based physiological monitor (Abstract, [0173]-[0177]) and further teaches that a capacitive sensor using multiple electrodes can be used to measure multiple properties ([0173] distance from skin, skin properties can be determined by considering differences in capacitance as the electrodes of the system move over and are placed near the skin).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the multiple electrodes taught by Figar, Srinivasa, and Pang and perform additional analysis of the skin for different characteristics as taught by Youngquist as a step to increase the utility of the capacitance monitor by enabling determination of pulse wave, skin characteristics, and distance of the electrodes from the skin.
Yet their combined efforts fail to teach wherein each of the plurality of electrodes are respectively associated with different characteristics based on at least one of electrode geometry and dielectric layers.
However Telfort teaches a physiological monitor (Abstract, [0203]-[0205]) and further teaches that capacitance sensing can be tuned for a signal by geometry ([0205]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a subset of the plurality of electrodes in Figar, Srinivasa, and Pang by geometric modification as taught in Telfort to achieve the additional skin analysis in Youngquist, by ensuring electrodes tailored for gathering desired signals are included within the plurality.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figar in view of Srinivasa and further in view of Pang and further in view of Lee et al (US 2011/0050647) (“Lee”).
Regarding Claim 10, while Figar, Srinivasa, and Pang teach the wearable apparatus of claim 2, their combined efforts fail to teach wherein the plurality of electrodes have encapsulants configured and arranged to set a sensitivity level of each of the plurality of electrodes.  
However Lee teaches a capacitive-based touch sensor (Abstract, [0005]) and further teaches that the sensitivity of electrodes within the touch sensor is configured based on the encapsulant provided on the electrodes within ([0005]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the touch-based pulse sensor of Figar, Srinivasa, and Pang’s electrode sensitivity using an encapsulant as taught by Lee as a means to ensure the desired sensitivity for pulse-related changes at the skin.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figar in view of Srinivasa and further in view of Pang and further in view of Woias et al (US 2013/0041244) (“Woias”).
Regarding Claim 12, while Figar, Srinivasa, and Pang teach the wearable apparatus of claim 1, their combined efforts fail to teach the apparatus further including a passively or inductively powered circuit configured and arranged to provide power to at least the electrical-signal sensing circuit.  
However Woias teaches a cardiovascular monitor (Abstract, [0029]) and further includes inductive powering of the system components ([0029] “For this purpose, the electrodes 2o and 2u should be connected via the contact wires 3 to a suitable inductance which is implemented or embedded like the electrodes 2o and 2u inside the support structure 1. With the aid of an extracorporeally provided coil, electrical energy can be coupled by inductive coupling into the inductance provided intracorporeally inside the support structure 1.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the powering of the system of Figar, Srinivasa, and Pang by an inductive powered circuit as taught by Woias as a means of standardizing how the energy is provided by the system components. Further providing a wireless energy source obviates the need for a constructing Figar, Srinivasa, and Pang’s system with a battery, simplifying the pulse sensor’s manufacturing.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figar in view of Srinivasa and further in view of Pang and further in view of Xiang (US 2014/0081160).
Regarding Claim 18, while Figar teaches a method for hemodynamic monitoring via a wearable apparatus (Abstract, Fig. 1), the method comprising:
Using a substrate to secure a transducer circuit having at least one sensor circuit, the at least one sensor circuit including an electrical-signal sensing circuit (Fig. 1, outer ring 20 acts as substrate, enclosing circuits, *Examiner is interpreting the electrical circuit herein as the enclosed transducer circuit, sensor circuit, and electrical-signal sensor circuit), and including only one electrode which is configured with the sensor circuit to sense changes in capacitance (Fig. 1, Col. 2, L. 40-54, single electrode layer with single electrode 10, measures changes in capacitance from volume changes in a finger), and the substrate supporting and at least partially enclosing the transducer circuit and the electrical-signal sensing circuit (Fig. 1, outer ring will enclose internal parts), and conforming to a portion of a user including blood vessels and therein locating the electrode sufficiently close to the user’s skin for electrically sensing hemodynamic or pulse-wave events via capacitance changes carried by the electrode;
via the transducer circuit, converting the changes in capacitance into electrical signals, the changes in capacitance being responsive to at least one of pressure and electric field modulations attributable to hemodynamic or pulse-wave events (Col. 1, L. 6-26, volume changes reflect hemodynamic events seen by changes into capacitance, Col. 2, L. 40-54, connected to electrical circuit, and measures electrical signals from the capacitance changes, Srinivasa [0005] volume changes reflect pulse),
via the electrical-signal sensing circuit, sensing the hemodynamic or pulse-wave events in response to the electrical signals from the transducer circuit (Col. 1, L. 6-26, Col. 2, L. 40-54),
Figar fails to teach a communication circuit configured and arranged to respond to the electrical- signal sensing circuit by sending data indicative of the hemodynamic monitoring.
However Pang teaches a wearable apparatus (Abstract, [0003]) comprising: 
a sensor circuit including conductive electrode layers (Fig. 1B, [0031] upper portion 102 of sensor device acts as electrode layer), the conductive electrode layer having an electrode configured with the sensor circuit to sense changes in capacitance ([0031], [0035]), and the transducer circuit to convert changes in capacitance into electrical signals, the changes in capacitance being responsive to at least one of pressure and electric field modulations attributable to hemodynamic or pulse-wave events (Fig. 2, [0035] signal conditioning converts changes in capacitance to digital signals, changes from physiological signals [0021] the changes being responsive to at least one of pressure and electric field modulations attributable to hemodynamic or pulse-wave events);
an electrical-signal sensing circuit configured and arranged to sense the hemodynamic or pulse-wave events in response to the electrical signals from the transducer circuit (Fig. 2, processor circuitry);
a communication circuit configured and arranged to respond to the electrical- signal sensing circuit by sending data indicative of the hemodynamic monitoring (Fig. 2, processor circuitry, [0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a communication circuit to transmit data of hemodynamic monitoring of Figar as taught by Pang as a means to ensure patient data is sent to healthcare providers.
Yet their combined efforts fail to teach using a flexible or bendable substrate
However Xiang teaches a capacitive-based pulse sensor (Abstract, [0012]) and further teaches that the substrate for a capacitive sensor can be flexible with components installed on the flexible substrate ([0012]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the outer ring substrate of Figar as a flexible substrate as taught by Xiang as Figar has not spoken on the flexibility of the outer ring, and Xiang confirms that a similar capacitance-based pulse sensing system can be performed with a flexible substrate. Thus, it is the application of a known technique for constructing a substrate to the known substrate ready for improvement to yield predictable results of standardizing construction of the system and improving consistency of measurements across trials.
 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figar in view of Srinivasa and further in view of Pang and further in view of Xiang and further in view of Breed et al (US 7,935,061) (“Breed”).
Regarding Claim 20, while Figar, Srinivasa, Pang, and Xiang teach the method of claim 18, further including sensing, via a processing circuit configured with the electrical-signal sensing circuit, the hemodynamic or pulse-wave events in response to the electrical signals from the transducer circuit, wherein the pulse-wave events are based on features of an arterial pulse waveform corresponding to the electrical signals from the transducer circuit (See Claim 1 Rejection, Pang: [0039]), their combined efforts fail to teach wherein the features include a feature associated with a primary peak of the arterial pulse waveform and at least one other feature, which is separated from the primary peak and which is not a secondary peak.  
However Breed teaches a wearable hemodynamic measuring apparatus (Abstract, Col. 3, L. 35-48, Fig. 2 shows the sensor 100 incorporated into a wearable band, Col. 1, L. 58 – Col. 2, L. 3) wherein the measured features include a feature associated with a primary peak of the arterial pulse waveform and at least one other feature, which is separated from the primary peak and which is not a secondary peak (Col. 4, L. 46-67, maximum capacitance and minimum capacitance).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to evaluate the hemodynamic waveform of Pang by using the maximum and minimum capacitance as taught by Breed as these values reflect the modulation of distance changes in the electrode caused by the pulsation of fluid in the subject’s cardiovascular sensing location. 

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figar in view of Srinivasa and further in view of Pang and further in view of Breed.
Regarding Claim 21, while Figar, Srinivasa, and Pang teach the wearable apparatus of claim 1, further including a processing circuit configured with the electrical-signal sensing circuit to sense the hemodynamic or pulse-wave events in response to the electrical signals from the transducer circuit, wherein the pulse-wave events are based on features of an arterial pulse waveform corresponding to the electrical signals from the transducer circuit (See Claim 1 Rejection, Pang: [0039]), their combined efforts fail to teach wherein the features include a feature associated with a primary peak of the arterial pulse waveform and at least one other feature, which is separated from the primary peak and which is not a secondary peak.
However Breed teaches a wearable hemodynamic measuring apparatus (Abstract, Col. 3, L. 35-48, Fig. 2 shows the sensor 100 incorporated into a wearable band, Col. 1, L. 58 – Col. 2, L. 3) wherein the measured features include a feature associated with a primary peak of the arterial pulse waveform and at least one other feature, which is separated from the primary peak and which is not a secondary peak (Col. 4, L. 46-67, maximum capacitance and minimum capacitance).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to evaluate the hemodynamic waveform of Pang by using the maximum and minimum capacitance as taught by Breed as these values reflect the modulation of distance changes in the electrode caused by the pulsation of fluid in the subject’s cardiovascular sensing location. 

Response to Arguments
Applicant’s amendments and arguments filed 7/14/2022 with respect to the 35 USC 103 rejections have been fully considered, and are persuasive. The rejection(s) is/are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Figar, Srinivasa, and Pang for claim 1, Figar, Srinivasa, Pang, and Bao for claim 6, and Figar, Srinivasa, Pang, and Xiang for claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791